Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 21-40 allowed.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given through email and in an interview with Yu Ding Registration Number 78,945 and Matthew J Mattson Reg. Number 65,973 on February 7, 2022.

The application has been amended as follows:
1.-20.	(Cancelled)
21.	(Currently Amended)	A computer-implemented method, comprising:
	providing, for display in a first area of a user interface and presented simultaneously with a horizontal toolbar presenting in a second area of the user interface a hierarchical path terminating at a currently-selected element, a tree representation including nodes matching elements included in the hierarchical path and including the currently-selected element, the tree representation using branches connecting adjacent parent-child nodes to indicate parent-child relationships, the tree representation 
	providing, for display in a third area of the user interface and presented simultaneously with the horizontal toolbar and the tree representation, a side panel presenting side panel entries corresponding to elements displayed in the hierarchical path and nodes displayed in the tree representation;
	receiving one or more inputs to an update tool of the user interface, wherein the update tool of the user interface is configured [[used]] to prevent and allow one or more changes to either the hierarchical path, the tree representation, or the side panel from propagating to the remaining two of the hierarchical path, the tree representation, and the side panel;
	receiving, using the user interface, user inputs to change one or more aspects of a currently-active area, the currently-active area comprising one of the hierarchical path, the tree representation, and the side panel; and
	automatically updating, based on the received user inputs and the one or more inputs to the update tool, inactive areas, the inactive areas comprising the remaining two of the hierarchical path, the tree representation, and the side panel.
22.	(Currently Amended)	The computer-implemented method of Claim 21, further comprising identifying, with the horizontal toolbar and using received horizontal toolbar inputs,, the currently-selected element.

23.	(Previously Presented)	The computer-implemented method of Claim 21, wherein the hierarchical path begins at a root element and includes intermediate elements from a hierarchically-related subset of elements related by parent-child relationships indicated in the hierarchical path using a left-to-right placement of adjacent parent and child elements.

24.	(Previously Presented)	The computer-implemented method of Claim 21, wherein:
	the side panel identifies a currently-selected entry matching the currently-selected element in the horizontal toolbar and a current node-of-interest in the tree representation matching the currently-selected element in the horizontal toolbar; and
	the side panel presents, for the currently-selected entry and other displayed side panel entries, at least a title, a creation date-time, and a version.

25.	(Previously Presented)	The computer-implemented method of Claim 21, wherein:
	nodes presented in the tree representation are displayed using different node representations for different levels.
	.
26.	(Previously Presented)	The computer-implemented method of Claim 21, further comprising: 
	labeling nodes in the tree representation at a default labeling level relative to a number of levels of nodes in the tree representation;
	receiving user input to change labeling; and
	updating the tree representation to adjust the labeling based on the received user input.

27.	(Previously Presented)	The computer-implemented method of Claim 21, further comprising:
	receiving, when the currently-active area is the first area, user inputs to retain the active branch of the tree representation and to hide selected branches of the tree representation; and
	updating the tree representation to present an active branch of the tree representation, the active branch including a current node-of-interest matching the currently-selected element in the horizontal toolbar.

28.	(Previously Presented)	The computer-implemented method of Claim 27, further comprising:
	receiving user input to restore hidden branches of the tree representation; and
	updating the tree representation to restore the hidden branches.

29.	(Previously Presented)	The computer-implemented method of Claim 21, wherein sub-nodes of a given node at a given level in the tree representation are not displayed but sub-node metadata is provided, the sub-node metadata including a number of sub-nodes for the given node, and wherein selection of the given node presents the sub-nodes.

30.	(Cancelled)

31.	(Previously Presented)	The computer-implemented method of Claim 21, wherein the tree representation, when initially presented:
	includes a level of detail not exceeding a threshold complexity level;
	includes the current node-of-interest and adjacent nodes; and
	excludes excludable nodes at the level of detail.

32.	(Currently Amended)	A non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform operations comprising:
	providing, for display in a first area of a user interface and presented simultaneously with a horizontal toolbar presenting in a second area of the user interface a hierarchical path terminating at a currently-selected element, a tree representation including nodes matching elements included in the hierarchical path and including the currently-selected element, the tree representation using branches connecting adjacent parent-child nodes to indicate parent-child relationships, the tree representation highlighting a current node-of-interest in relation to other displayed nodes, the current node-of-interest matching the currently-selected element in the horizontal toolbar;
	providing, for display in a third area of the user interface and presented simultaneously with the horizontal toolbar and the tree representation, a side panel presenting side panel entries corresponding to elements displayed in the hierarchical path and nodes displayed in the tree representation;
	receiving one or more inputs to an update tool of the user interface, wherein the update tool of the user interface is configured [[used]] to prevent and allow one or more changes to either the hierarchical path, the tree representation, or the side panel from propagating to the remaining two of the hierarchical path, the tree representation, and the side panel;
	receiving, using the user interface, user inputs to change one or more aspects of a currently-active area, the currently active area comprising one of the hierarchical path, the tree representation, and the side panel; and
	automatically updating, based on the received user inputs and the one or more inputs to the update tool, inactive areas, the inactive areas comprising the remaining two of the hierarchical path, the tree representation, and the side panel.

33.	(Currently Amended)	The non-transitory, computer-readable medium of Claim 32, the operations further comprising identifying, with the horizontal toolbar and using received horizontal toolbar inputs, , the currently-selected element.

34.	(Previously Presented)	The non-transitory, computer-readable medium of Claim 32, wherein the hierarchical path begins at a root element and includes intermediate elements from a hierarchically-related subset of elements related by parent-child relationships indicated in the hierarchical path using a left-to-right placement of adjacent parent and child elements.

35.	(Previously Presented)	The non-transitory, computer-readable medium of Claim 32, wherein:
	the side panel identifies a currently-selected entry matching the currently-selected element in the horizontal toolbar and a current node-of-interest in the tree representation matching the currently-selected element in the horizontal toolbar; and
	the side panel presents, for the currently-selected entry and other displayed side panel entries, at least a title, a creation date-time, and a version.

36.	(Previously Presented)	The non-transitory, computer-readable medium of Claim 32, wherein:
	nodes presented in the tree representation are displayed using different node representations for different levels	. 
37.	(Currently Amended)	A computer-implemented system, comprising:
	a computer memory; and
	a hardware processor interoperably coupled with the computer memory and configured to perform operations comprising:
	providing, for display in a first area of a user interface and presented simultaneously with a horizontal toolbar presenting in a second area of the user interface a hierarchical path terminating at a currently-selected element, a tree representation including nodes matching elements included in the hierarchical path and including the currently-selected element, the tree representation using branches connecting adjacent parent-child nodes to indicate parent-child relationships;
	providing, for display in a third area of the user interface and presented simultaneously with the horizontal toolbar and the tree representation, a side panel presenting side panel entries corresponding to elements displayed in the hierarchical path and nodes displayed in the tree representation, the tree representation highlighting a current node-of-interest in relation to other displayed nodes, the current node-of-interest matching the currently-selected element in the horizontal toolbar;
	receiving one or more inputs to an update tool of user interface, wherein the update tool of the user interface is configured [[used]] to prevent and allow one or more changes to either the hierarchical path, the tree representation, or the side panel from propagating to the remaining two of the hierarchical path, the tree representation, and the side panel;
	receiving, using the user interface, user inputs to change one or more aspects of a currently-active area, the currently active area comprising one of the hierarchical path, the tree representation, and the side panel; and
	automatically updating, based on the received user inputs and the one or more inputs to the update tool, inactive areas, the inactive areas comprising the remaining two of the hierarchical path, the tree representation, and the side panel.

38.	(Currently Amended)	The computer-implemented system of Claim 37, the operations further comprising identifying, with the horizontal toolbar and using received horizontal toolbar inputs, , the currently-selected element.

39.	(Previously Presented)	The computer-implemented system of Claim 37, wherein the hierarchical path begins at a root element and includes intermediate elements from a hierarchically-related subset of elements related by parent-child relationships indicated in the hierarchical path using a left-to-right placement of adjacent parent and child elements.

40.	(Previously Presented)	The computer-implemented system of Claim 37, wherein:
	the side panel identifies a currently-selected entry matching the currently-selected element in the horizontal toolbar and a current node-of-interest in the tree representation matching the currently-selected element in the horizontal toolbar; and
the side panel presents, for the currently-selected entry and other displayed side panel entries, at least a title, a creation date-time, and a version.

The following is an examiner’s statement of reasons for allowance: 

Applicant’s arguments, see Pages 11-12, filed 4/26/2021, with respect to independent claims 21, 32, 37, and the dependent claims 22-29, 31, 33-36, and 38-40 have been fully considered and are persuasive.  The rejection of independent claims 21, 32, 37, and the dependent claims 22-29, 31, 33-36, and 38-40 has been withdrawn. 
Further, upon review of the evidence at hand, it is hereby concluded that the evidence obtained and made of record, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the below noted features of applicant's invention as the noted features amount to more than a predictable use of elements in the prior art. The allowable features include the ability to use an update tool configured to prevent and allow changes at one of the hierarchical path, the tree representation, or the side panel from propagating to the remaining two of the hierarchical path, the tree representation, and the side panel as recited in the independent claims  “receiving one or more inputs to an update tool of the user interface, wherein the update tool of the user interface is configured to prevent and allow one or more changes to either the hierarchical path, the tree representation, or the side panel from propagating to the remaining two of the hierarchical path, the tree representation, and the side panel; receiving, using the user interface, user inputs to change one or more aspects of a currently-active area, the currently-active area comprising one of the hierarchical path, the tree representation, and the side panel; and automatically updating, based on the received user inputs and the one or more inputs to the update tool, inactive areas, the inactive areas comprising the remaining two of the hierarchical path, the tree representation, and the side panel”.
In addition to the above, the Examiner emphasizes the interrelation of the above distinguishing elements with the remainder of each respective claim element, and further notes that it is the interrelation that truly distinguishes Applicant's invention from the evidence at hand. Moreover, none of the evidence at hand teaches or suggests the combination of features claimed, nor does there exist an appropriate rationale for further modification of the evidence at hand.
It is hereby asserted by the Examiner that, in light of the above and in further deliberation over all of the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED ABOU EL SEOUD whose telephone number is (303)297-4285. The examiner can normally be reached Monday-Thursday 11:00am-6:00pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571) 272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMED ABOU EL SEOUD/Primary Examiner, Art Unit 2174